Citation Nr: 1456069	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for DJD or other functional impairment of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to April 1994, with additional reported service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a Board videoconference hearing.  The record shows the RO scheduled the Veteran for a Board hearing to be held on July 12, 2011.  However, in a written statement on the same date, the Veteran requested that his hearing be cancelled.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Veteran's claims.

The Board notes that the Veteran submitted a written statement in July 2011 indicating a belief that he had four issues on appeal.  In July 2010, the RO issued a Statement of the Case adjudicating the issues of entitlement to service connection for a left knee disability, diabetes mellitus, and hypertension.  However, the record does not reflect that the Veteran filed a timely substantive appeal of those issues.  As such, the Board does not have jurisdiction over these issues.  38 C.F.R. § 20.202 (2014).

The issue of entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the period on appeal, the Veteran's DJD of the right knee was productive of painful motion of the joint.

CONCLUSION OF LAW

The criteria for a 10 percent disability rating for DJD of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  An April 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in August 2009.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the medical evidence and lay statements and performed a physical examination.  Further, the examination report provides sufficient information to rate the service-connected disability decided herein.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran contends that he has painful motion of the knee joint which has worsened over time.  Upon VA examination in January 2008, the Veteran reported continuous right knee pain.  In a January 2008 written statement, the Veteran stated that his knee was easily pained from stepping on a rock or from a change in the weather.  In April 2009 the Veteran again stated that he had increasingly frequent painful episodes.  In February 2010, the Veteran reported frequent knee pain, with difficulty going up and down stairs.

The Board finds the foregoing evidence supports a finding that the Veteran has painful motion of the joint as contemplated by 38 C.F.R. § 4.59.  As such, a 10 percent disability rating is warranted.  38 C.F.R. § 4.59.  The Board acknowledges that there are other Diagnostic Codes through which the Veteran may obtain higher and/or separate disability ratings for his service-connected right knee disability.  These are addressed in the Remand portion of the decision.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected DJD of the right knee is evaluated under 38 C.F.R. § 4.59, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.59.  Throughout the pendency of the appeal, the Veteran's DJD of the right knee was manifested by painful motion of the joint.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of appeal, and therefore, the schedular evaluation is adequate and no referral is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Additionally, the Board is remanding the issue of entitlement to increased and/or separate disability ratings for the Veteran's service-connected right knee disability under other Diagnostic Codes, after which extraschedular referral will again be considered.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected DJD of the right knee, and the evidence shows that he continued to work during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to a disability rating of 10 percent for DJD of the right knee is granted.


REMAND

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that in cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for a veteran to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

The record shows that the Veteran last underwent VA examination in connection with his claim in January 2008.  In an April 2009 written statement, the Veteran indicated that his DJD of the right knee had worsened in severity since the January 2008 examination.  Specifically, he stated that his right knee condition was continually getting worse, with more frequent painful episodes.  In a February 2010 written statement, the Veteran reported that his right knee condition had gotten noticeably worse over the past five years, and that it got harder every day for him to complete certain tasks, like walking up and down stairs.  The Veteran has also asserted that he has instability of the knee joint.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court of found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  Here, there is sufficient information in the record to determine that the Veteran's disability warrants a disability rating for painful motion of the joint under 38 C.F.R. § 4.59.  However, as there are additional, separate disability ratings available for a knee disability, and as the Veteran has asserted that his condition has worsened, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected right knee disability. 

Additionally, it appears that there are outstanding VA treatment records which may be pertinent to the issue remanded herein.  The record indicates that the Veteran has received continuous treatment through VA, and the claims file contains VA treatment records dated through January 2009.  Additionally, in a July 2011 written statement, the Veteran indicated that he had been treated several times since that date.  VA has a duty to seek such records, as they may affect the issue on appeal.  38 C.F.R. § 3.159(c)(2) (2014).  As such, the Board finds the RO should obtain any outstanding VA treatment records dated from January 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2009 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected DJD of the right knee.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the private treatment records, VA examination report and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's DJD of the right knee in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to an increased disability rating for a right knee disability.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


